DETAILED ACTION
This office action is in response to applicant's communication filed on 03/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 10, 19 and 24 are amended
Claims 4, 6-7, 13, 15-16 and 20 are canceled. Claims 3, 12 and 20 were previously canceled.
Claims 1-2, 5, 8-11, 14, 17-19 and 21-24 are now pending in this application.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims 4 and 13 are withdrawn in view of Applicant's cancellation of claims.

	Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Objections
Claim 24 is objected to because of the following informalities:  
The preamble “The method according to claim [[7]] 1, wherein the determining the multimedia content matching the associated multimedia content of the user from the multimedia content database based on the approximate nearest neighbor search algorithm comprises:” seems more generic and broader than the corresponding specific limitation in independent claim 1 “determining multimedia content matching associated multimedia content of a user from a multimedia content database based on a vector distance between a vector of the multimedia content matching the associated multimedia content and a vector of the associated multimedia content, wherein the vector distance is calculated by using an approximate nearest neighbor search algorithm”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope and antecedent basis for the limitations “a vector” and “each multimedia content” in “...determining, after obtaining a vector corresponding to each multimedia content...” is vague. It is unclear if/how “a vector” in claim 24 corresponds to “a vector of the multimedia content matching the associated multimedia content” or “a vector of the associated multimedia content” in independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9-11, 14, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harber (US 8,671,068 B2) in view of Lakshminarayanan (US 2015/0339096 A1) and Bloom (US 2013/0057761 A1)

Regarding claim 1,
Harber teaches A method for pushing multimedia content, the method comprising: (col. 1 lines 5-7:  “...method for…making content recommendations”; FIG. 1, col. 4 lines 6-7: “...system 100 for in-vehicle content recommendation...”)
determining, in response to receiving a request for playing multimedia content, application scenario information for indicating an application scenario where a multimedia playing terminal is located, wherein the application scenario information comprises application environment information,... (col. 5 lines 12-43: “...the interface 112 includes an in-vehicle touch screen for receiving inputs from the user 125, a microphone for capturing voice commands... interface 112 sends a user request for a content recommendation...” and col. 8 lines 25-31: “…user 125 requests…content recommendation” teach ‘request for playing multimedia content’, “audio system, touch screen” read on ‘multimedia playing terminal’; col. 9 lines 47-66: “…the situation data is processed by generating a situation feature vector… The situation data is data describing environmental factors used in determining a content recommendation. The situation data can include two types of data: scene category information and condition data… the categories of the scene include, but are not limited to, road type, traffic level, area type, etc”; “situation feature vector” read on ‘application scenario information’, “situation data” read on ‘application scenario’, “environmental factors, road type”, “area type” read on location of playing terminal/ application environment information)  
determining the multimedia content matching the application scenario from a multimedia content database, (col. 6 lines 10-20 “…generates a content recommendation... using any combination of feedback data, image data and sensor data”; col. 9 lines 4-10: “content library” read on ‘multimedia content database’; col. 9 line 50 to col. 10 line 20: “The situation data is data describing environmental factors used in determining a content recommendation…”)
and adding the multimedia content to a candidate multimedia content set, the multimedia content database including a scenario index pre-established based on the application scenario,... (col. 12 lines 61-65: “content preference model” read on ‘candidate multimedia content set’; col. 13 lines 37-67: “latent semantic indexing”, “model data” read on ‘scenario index’)
filtering the candidate multimedia content set to obtain a recommended multimedia content set; (col. 13 lines 18-28: “...more accurate content preference model is generated enabling more accurate recommendations”, “content preference model” teaches ‘candidate multimedia content set’)
determining multimedia content matching associated multimedia content of a user from a multimedia content database based on....algorithm, and (col. 14 lines 17-25: “…uses a method of cosine similarity to measure the similarities between the content in the content library and the content described by the user's content preferences... find the content in the content library 240 most similar to the content described by the user’s content preferences”, “user's content preferences” and col. 16 lines 22-25: “feedback data” teach ‘associated multimedia content of a user’)
the associated multimedia content of the user is multimedia content having a positive emotion operation executed thereon by the user; (col. 16 lines 22-32: “At step 612, the recommendation module 311 determines 612 whether feedback data describing the user's 125 response was an approval or disapproval of the previous content recommendation. An approval signal indicates that the user 125 accepted or liked the previous content recommendation...”, “approval signal” read on ‘positive emotion’; With respect to the term "positive emotion operation", the examiner is interpreting this in view of the specification, specifically [0091] discussing an example (thumb up operation) to be definite and that one of ordinary skill would understand this operation to mean thumbs up or similar definitive operations of approval (e.g., like button, etc.).)
adding the multimedia content matching the associated multimedia content of the user to the recommended multimedia content set; and (col. 16 lines 44-54: “new content recommendation is made..”).
pushing the recommended multimedia content set to the multimedia playing terminal. (col. 14 lines 53-54: “content recommendation is displayed”)

Harber does not teach “…and the application environment information comprises information for indicating a current event; ...wherein the multimedia content matching the application scenario comprises multimedia content matching the current event; 
However, Lakshminarayanan teaches ...and the application environment information comprises information for indicating a current event; (para [0047]: “Recommendations can also be based on various factors, such as the time of day, time of year, a user's calendar, current weather, a user's location, etc., to provide a more educated recommendation as to what the user 102 may most like to hear at that time and location. For example, the user 102 may typically enjoy softer music in the morning and evening hours and more energetic music mid-day, patriotic songs may be recommended on or near July 4th and holiday songs may be recommended around Thanksgiving and Christmas, songs related to an upcoming event on the user's calendar may be recommended, such as a song by a band the user is planning to see later that day or in the near future, tropical songs may be recommended during a snowy, rainy, or cold day, Hawaiian music may be recommended if the user 102 is determined to be in Hawaii,....” teaches application environment information indicating current event)
...wherein the multimedia content matching the application scenario comprises multimedia content matching the current event; (para [0047]: “...patriotic songs may be recommended on or near July 4th and holiday songs may be recommended around Thanksgiving and Christmas, songs related to an upcoming event on the user's calendar may be recommended, such as a song by a band the user is planning to see later that day or in the near future,...” teaches matching multimedia content based on current event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harber to incorporate the teachings of Lakshminarayanan, and enable Harber to determine application environment information indicating a current event and identifying multimedia content matching the current event, as doing so would enable providing a more educated recommendation as to what the user may most like to hear at that time and location (Lakshminarayanan, para [0047]).

Harber does not explicitly teach ...a vector distance between a vector of the multimedia content matching the associated multimedia content and a vector of the associated multimedia content, wherein the vector distance is calculated by using an approximate nearest neighbor search algorithm,... 
However, Bloom teaches ...a vector distance between a vector of the multimedia content matching the associated multimedia content and a vector of the associated multimedia content, wherein the vector distance is calculated by using an approximate nearest neighbor search algorithm,... (para [0033]: “... nearest neighbor search technique performed in step 406 (see FIG. 4) can include computing, calculating, determining, or otherwise obtaining an Euclidean distance between the target audio fingerprint vector 404 and each of the reference audio fingerprint vectors 402.1, 402.2, ... , 402.n, and identifying the reference audio fingerprint that has the shortest Euclidean distance to the target audio fingerprint vector 404 to obtain the reference audio fingerprint match...” teaches calculating distance between vector of reference audios and vector of target audios [associated multimedia content, matching content in database] using nearest neighbor algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harber and Lakshminarayanan to incorporate the teachings of Bloom, and enable Harber to determine matching multimedia content using vector distance between multimedia content in library and associated multimedia content of user based on a nearest neighbor search algorithm, as doing so would enable determining offset between target and reference audio fingerprints (Bloom, para [0033]).

Regarding claim 2, 
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harber further teaches The method according to claim 1, wherein the application scenario information comprises application environment information, and the application environment information comprises at least one of following information items: (col. 9 lines 47-58: “situation feature vector” read on ‘application scenario information’; col. 10 lines 14-37 and Fig. 4: “condition data” read on ‘application environment information’)
information for indicating a current moving speed of the multimedia playing terminal; (col. 10 lines 25-27: “vehicle’s speed”) 
information for indicating current time; or (col. 11 line 23: “time 412”)
information for indicating current weather; (col. 11 line 28: “weather 414”)

Regarding claim 5,
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harber further teaches The method according to claim 1, wherein the request for playing multimedia content comprises (col. 8 lines 25-31: “user requests… content recommendation”)
attribute information for indicating an attribute of the multimedia content; (col. 5, lines 40-42: “request content field” read on ‘attribute of the multimedia content’);
the multimedia content database has an attribute index pre-established based on the attribute information of the multimedia content; and (col. 9 lines 4-10: “content library” read on ‘multimedia content database’; col. 13 lines 37-67: “latent semantic indexing”, “model data” read on ‘attribute index’)
the filtering the candidate multimedia content set to obtain a recommended multimedia content set comprises: (col. 7 lines 18-28: “...more accurate content preference model is generated enabling more accurate recommendations”) 
filtering multimedia contents comprised in the candidate multimedia content set based on at least one attribute information indicated by a user preference, (col. 7 lines 5-10: “generates a content recommendation by learning a user's content preferences”)
wherein the user preference is determined based on a historical operation behavior of the user (col. 13 line 41: “identifies the user's preferences”; col. 13 lines 35-53 “playback history” read on ‘historical operation’).

Regarding claim 9,
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harber further teaches The method according to claim 1, wherein the filtering the candidate multimedia content set to obtain a recommended multimedia content set comprises: (col. 13 lines 18-28: “...more accurate content preference model is generated enabling more accurate recommendations”; col. 16 lines 10-13: “The recommendation module 311 determines whether to generate a new content recommendation depending on the content of the feedback data received in step 602...”)
deleting multimedia content corresponding to a user emotionally negatively biased operation from the candidate multimedia content set (col. 16 lines 22-39: “At step 612, the recommendation module 311 determines 612 whether feedback data describing the user's 125 response was an approval or disapproval of the previous content recommendation”, “disapproval signal” read on ‘negatively biased operation’; col. 16 lines 54-col. 17 line 22: “...every time feedback data including an approval signal or a disapproval signal is received, the system 100 updates the content preference model ...that includes a user's 125a dynamic content preferences. The system 100 also keeps generating new content recommendations based on the content preference model...” suggests content in candidate multimedia content set being updated/deleted based on received disapproval signals).

Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.


Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
Claim 14 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 18,
Claim 18 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Regarding claim 19,
Claim 19 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 21,
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lakshminarayanan further teaches The method according to claim 1, wherein the current event comprises a concert held within a first preset time period from the current time (para [0047]: “Recommendations can also be based on various factors, ...to provide a more educated recommendation as to what the user 102 may most like to hear at that time and location. For example, ...songs related to an upcoming event on the user's calendar may be recommended, such as a song by a band the user is planning to see later that day or in the near future...” teaches concert held within a preset time (later that day, near future)). 

Regarding claim 22,
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lakshminarayanan further teaches The method according to claim 1, wherein the current event comprises a festival within a second preset time period from the current time (para [0047]: “Recommendations can also be based on various factors, ... to provide a more educated recommendation as to what the user 102 may most like to hear at that time and location. For example,... patriotic songs may be recommended on or near July 4th and holiday songs may be recommended around Thanksgiving and Christmas... songs related to an upcoming event on the user's calendar may be recommended, such as a song by a band the user is planning to see later that day or in the near future..” teaches current event being a festival within a preset time (on or near, around, later that day, near future)).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Harber in view of Lakshminarayanan, Bloom and Svendsen (US 9,015,109 B2).

Regarding claim 8, 
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harber further teaches The method according to claim 1, after the filtering the candidate multimedia content set  to obtain a recommended multimedia content set, the method further comprising: (col. 13 lines 18-28: “...more accurate content preference model is generated enabling more accurate recommendations”) 
However, Harber does not explicitly teach “ordering recommended multimedia contents for playing in the recommended multimedia content set based on an attenuation factor of the recommended multimedia contents for playing in the recommended multimedia content set; wherein the attenuation factor is determined based on at least one of following items: a number of playing times of each of the recommended multimedia contents in a predetermined historical period; and a playing moment of each of the recommended multimedia contents in a predetermined historical period”
Svendsen and Lakshminarayanan teach ordering recommended multimedia contents for playing in the recommended multimedia content set based on an attenuation factor of the recommended multimedia contents for playing in the recommended multimedia content set; (Svendsen, col. 22 lines 30-67: “The method of FIG. 17 further includes determining a recommendation score as a function of social distance and list distance (step 1704)...  The list distance LS 1806 is the distance between the recently played media item and the candidate media item being scored... Returning to FIG. 17, the method further includes eliminating candidate media items occurring within the no repeat window (step 1706)... selecting as a recommendation the candidate media item as a function of the recommendation score of the candidate media items (step 1708)...”, “recommendation score, eliminating candidate media items, step 1708” read on ‘ordering recommended multimedia contents..’, “list distance, no repeat factor” read on ‘attenuation factor’) 
wherein the attenuation factor is determined based on at least one of following items: a number of playing times of each of the recommended multimedia contents in a predetermined historical period; or a playing time of each of the recommended multimedia contents in a predetermined historical period (Svendsen, col. 22 lines 51-60: “...media items occurring within the no repeat window”, “list distance, no repeat factor, no repeat window” read on ‘attenuation factor’ based on playing time(s); Also, Lakshminarayanan, para [0047]: “...take into consideration recent recommendations, such that the same songs are not repeatedly recommended over a short period of time... if song A is recommended, and then the user 102 is detected as leaving the beacon area, song A will not be recommended again if the user 102 returns to the beacon area or a beacon area associated with a music player 130 at another location later that day (or some other recent time interval)...” teaches attenuation factor based on playing time in a predetermined historical period (later that day, recent))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harber and Lakshminarayanan and Bloom to incorporate the teachings of Svendsen, and enable Harber to order recommended multimedia contents based on an attenuation factor, as doing so would enable preventing the same content from being repeated/recommended too often (Svendsen, col. 22 lines 53-55).

Regarding claim 17, 
Claim 17 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harber in view of Lakshminarayanan, Bloom and Penilla (US 9,672,823 B2).

Regarding claim 23,
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Harber further teaches The method according to claim 1, wherein the application scenario information comprises current state information of a user using the multimedia playing terminal, and the request for playing multimedia content comprises voice request information inputted by the user,… (col. 10 lines 14-67: “...the situation module 303… generates condition data describing one or more conditions relating to the vehicle and/or the user...” teaches ‘current state information of a user’; col. 5 lines 12-43: “...receiving inputs from the user 125, a microphone for capturing voice commands... interface 112 sends a user request for a content recommendation...” teaches request for playing multimedia content audio system, touch screen” teach multimedia playing terminal; Also, col. 8 lines 25-31)
However, the combination of Harber, Lakshminarayanan and Bloom does not teach “…wherein the determining the application scenario information comprises: analyzing the voice request information inputted by the user to determine a voice characteristic of the voice request information inputted by the user, and determining the current state information for indicating a current state of the user using the multimedia playing terminal based on said determined voice characteristic of the voice request information inputted by the user, wherein said determined current state information of the user comprises information for indicating an age of the user”
Penilla teaches …wherein the determining the application scenario information comprises: analyzing the voice request information inputted by the user to determine a voice characteristic of the voice request information inputted by the user, and (col. 20 lines 12-30: “...user 121 interfacing with a vehicle 160, via voice input 140”; “…user voice analysis module 108 for tone identification…voice analysis module 108 may use voice stress analysis 25 (VSA) to record psychophysiological stress responses that are present in the human voice…” and col. 20 line 41 to col. 21 line 23: “pitch”, “frequency”, “pitch variables”, “speech rate” teach ‘voice characteristic’ of the voice request info; also see FIGS. 2, 24-29) 
determining the current state information for indicating a current state of the user using the multimedia playing terminal based on said determined voice characteristic of the voice request information inputted by the user, (col. ...In one embodiment, sensors can be used to detect changes in the autonomic nervous system that are exposed by a user's speech....emotional speech processing recognizes the user's emotional state by analyzing speech patterns. Vocal parameters and prosody features such as pitch variables and speech rate may be analyzed through pattern recognition, e.g., using one or more microphones of a vehicle...” teach determining current user state based on voice characteristic)
wherein said determined current state information of the user comprises information for indicating an age of the user (col. 17 lines 30-60: “...The method further enables receiving, from the cloud processing server, voice profiles for the user profile. Each voice profile is associated with a tone identifier. The voice profiles for the user are learned from a plurality of voice inputs made to the vehicle by the user in one or more prior sessions of use of the vehicle... The vehicle response is selected based on the tone identifier of the identified voice profile... In some embodiments, the tone identifiers identify a dialect of the user, and the dialect of the user includes ...an age dialect, or combinations of two or more thereof”, “age dialect” read on “information for indicating an age of the user’; This teaches that ‘age of the user’ is determined as part of the ‘current state of the user’, from the voice characteristic of the user’s voice input; Also see col. 25 lines 51-53: “...user's login or profile information may be used. For instance or in addition, user’s age…”, col. 49 lines 46-47: “the user account will include the age of the driver…”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harber and Lakshminarayanan and Bloom to incorporate the teachings of Penilla, Harber to determine user’s voice characteristics based on a voice input and determine a current state of the user including information regarding the user’s age based on the voice characteristics, as doing so would enable the vehicle to respond / recommend based on the user's mood, state of mind (Penilla, col. 2 lines 28-31) and age (Penilla, col. 49 lines 45-52)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harber in view of Lakshminarayanan, Bloom and DeBoom (“Large-Scale User Modeling with Recurrent Neural Networks for Music Discovery on Multiple Time Scales”, Aug 2017)

Regarding claim 24,
Harber as modified by Lakshminarayanan and Bloom teaches all the claimed limitations as set forth in the rejection of claim 1 above.
The combination of Harber and Bloom teaches The method according to claim 1, wherein the determining the multimedia content matching the associated multimedia content of the user from the multimedia content database based on the approximate nearest neighbor search algorithm,... and determining, after obtaining a vector corresponding to each multimedia content, the multimedia content matching associated multimedia content of the user from the multimedia content database and based on the approximate nearest neighbor search algorithm (Harber, col. 14 lines 17-25: “…uses a method of cosine similarity to measure the similarities between the content in the content library and the content described by the user's content preferences... find the content in the content library 240 most similar to the content described by the user’s content preferences”; Bloom, para [0033]: “... nearest neighbor search technique performed in step 406 (see FIG. 4) can include computing, calculating, determining, or otherwise obtaining an Euclidean distance between the target audio fingerprint vector 404 and each of the reference audio fingerprint vectors...”) 
However, the combination of Harber, Lakshminarayanan and Bloom does not explicitly teach “...establishing a word and document matrix by serving each historical multimedia play list as a document and each multimedia content in the historical multimedia playlist as a word in the document, wherein each component in the matrix is obtained by counting a number of co-occurrence of every two words in the documents formed by historical multimedia playlists;...”
DeBoom teaches ...establishing a word and document matrix by serving each historical multimedia play list as a document and each multimedia content in the historical multimedia playlist as a word in the document, wherein each component in the matrix is obtained by counting a number of co-occurrence of every two words in the documents formed by historical multimedia playlists; (section 3.1: “Learning song embeddings... we learn latent vector representations for the top N most popular songs in the catalog. For this, we use Google’s word2vec suite as explained in Section 2... As input to the word2vec algorithm we take user-created playlists of songs. In this, each playlist is considered as an ordered ‘document’ of songs. By scanning all playlists in a windowed fashion, word2vec will learn a distributed vector representation s with dimensionality D for every song...”; section 4: “...To create training data for the word2vec model we treat user-created playlists as documents and songs within these playlists as individual words... After applying the filtering above, we arrive at a corpus of 276.5 million playlists in total. In the following step, the playlists are fed to the word2vec suite, where we use the CBoW algorithm with negative sampling. We go through the entire playlist corpus once during execution of the algorithm in order to produce vectors with dimensionality D = 40...”; section 4.3: “...we take all 5,000 listening history sequences in the test set, and we calculate pairwise cosine distances between the song vectors in these sequences. We measure both the vector distance between all possible song pairs in a listening sequence, as well as the distance only between subsequent songs...” suggests co-occurrence of every two words in the documents (song pairs in the listening sequence) being counted/ evaluated to establish word and document matrix (distributed vector representation s with dimensionality D))
determining, after obtaining a vector corresponding to each multimedia content, the multimedia content matching associated multimedia content of the user from the multimedia content database and based on the approximate nearest neighbor search algorithm (section 3: “RNNs for Music Discovery... entire recommendation pipeline for one specific user is given in Figure 1...building blocks of the pipeline are song vectors, which have been learned using the songs in the catalog. The general idea is then to capture and predict a taste vector for each user... taste vector can subsequently be used to generate song recommendations by querying a tree data structure for the nearby song vectors...”, Fig 1: “...entire song recommendation pipeline for a specific user; we start with the user’s listening history of N songs, and we end the pipeline with k song recommendations”, sections 3.3 Annoy tree...facilitates approximate nearest neighbor querying”) and 4.3 teach determining multimedia content matching multimedia content of user (taste vector, k song recommendations) after obtaining vector corresponding to each multimedia content (vector 1...n) and based on nearest neighbor algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harber and Lakshminarayanan and Bloom to incorporate the teachings of DeBoom, and enable Harber to consider playlists as a document, multimedia content in the playlist as a word in the document and construct a matrix wherein each component represents number of co-occurrence of every two words in the documents, and further use this to determine multimedia matching user content based on a nearest neighbor algorithm, as doing so would enable a system predicting real-valued outputs, as opposed to a classifier with as many outputs as the number of items, and that allows any type of item embeddings/combinations, along with other features, to learn a regression model (DeBoom, section 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Alcalde
Trias (US 2015/0324460 A1) discloses a method and system to determine a preference score for a set of songs in a database, based on similarity between a set of reference songs each having a corresponding known preference score value and the set of songs with unknown preference scores. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145